Name: Commission Regulation (EEC) No 2497/82 of 13 September 1982 on the classification of goods under heading No 84.07 and subheading 84.08 C of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  mechanical engineering
 Date Published: nan

 Avis juridique important|31982R2497Commission Regulation (EEC) No 2497/82 of 13 September 1982 on the classification of goods under heading No 84.07 and subheading 84.08 C of the Common Customs Tariff Official Journal L 267 , 16/09/1982 P. 0012 - 0013 Finnish special edition: Chapter 2 Volume 3 P. 0136 Spanish special edition: Chapter 02 Volume 9 P. 0104 Swedish special edition: Chapter 2 Volume 3 P. 0136 Portuguese special edition Chapter 02 Volume 9 P. 0104 *****COMMISSION REGULATION (EEC) No 2497/82 of 13 September 1982 on the classification of goods under heading No 84.07 and subheading 84.08 C of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions must be laid down concerning the tariff classification of the mechanism which operates by hydraulic or pneumatic pressure to extend and retract the aircraft cargo door actuator and which consists of: - a cylinder, with a connecting piece provided for securing the cargo door at one extremity and a piston rod out of the other extremity, linearly extended by hydraulic or pneumatic energy acting on the piston in the cylinder casing, - a piston with piston rod; it houses an unlocking piston actuated likewise by pressure; it has a link at its extremity jutting out of the cylinder for the purpose of securing the cargo door actuator; the actuator opens or closes by extending or retracting; by this means the cargo door is opened or closed, - two latch hooks, secured to the cylinder casing, which, when there is no pressure on the unlocking piston, prevent the piston rod from being extended, - various springs, rings and other components necessary for the mechanism; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Council Regulation (EEC) No 1883/82 (3), lists under heading No 84.22 lifting machinery, under heading No 84.07 hydraulic engines and motors, and under heading No 84.08 other engines and motors such as vapour engines and power units, internal combustion piston engines and hydraulic engines and motors; Whereas for the classification of the abovementioned mechanism the aforesaid headings merit consideration; Whereas the abovementioned mechanism is not a complete lifting machine and has not the essential charactr of a complete lifting machine, because it lacks not only the actuator operating the lifting action but also a support or another auxiliary mechanism, which in combination with the power of the pressure cylinder make the lifting action possible; whereas the aforesaid mechanism is only part of such a lifting machine; Whereas by application of note 2 (a) to Section XVI, heading No 84.22 does not cover parts of lifting machinery of a kind described in any of the headings of Chapter 84; Whereas ram cylinders, consisting of a cylinder in which a piston is hydraulically or pneumatically set in motion so that the hydraulic or pneumatic energy acting on the piston is converted into a linear movement, are hydraulic or pneumatic engines and motors which fall within heading No 84.07 or 84.08; whereas the presence of certain components, like unlocking pistons, latch hooks, springs and rings does not influence the classification of such engines and motors; Whereas the abovementioned mechanism, according to whether hydraulically or pneumatically operated, is therefore to be classified under heading No 84.07 as a hydraulic engine or motor or under heading No 84.08 as a pneumatic engine or motor; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 The mechanism, operated by hydraulic or pneumatic pressure to extend and retract the aircraft cargo door actuator and consisting of: - a cylinder, with a connecting piece provided for securing the cargo door at one extremity and a piston rod out of the other extremity, linearly extended by hydraulic or pneumatic energy acting on the piston in the cylinder casing, - a piston with piston rod, housing an unlocking piston actuated likewise by pressure; it has a link at its extremity jutting out of the cylinder for the purpose of securing the cargo door actuator; the actuator opens or closes by extending or retracting; by this means the cargo door is opened or closed, - two latch hooks, secured to the cylinder casing, which, when there is no pressure on the unlocking piston, prevent the piston rod from being extended, - various springs, rings and other components necessary for the mechanism, shall be classified in the Common Customs Tariff: (a) if hydraulically operated, under heading No: 84.07 Hydraulic engines and motors (including water wheels and water turbines); (b) if pneumatically operated, under subheading: 84.08 Other engines and motors: C. Other engines and motors. Article 2 This Regulation shall enter into force on the 42nd day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1982. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 172, 22. 7. 1968, p. 1. (3) OJ No L 207, 15. 7. 1982, p. 4.